Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 1 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

for the
;_DC.
SLED BY EEE DS

Southern District of Florida

  
      
     

 

    

U.S. immigration and Customs Enforcement (Suppltel by Clerk 9

Samuel Duplessy )
)
APR 02 2020
pga )
LE
) ANGELA E. NOBLE,
* CaseNo. CLERKS OBB, |
)
)
)

Respondent
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C, § 2241

Personal Information

1. (a) Your fullname: Samuel Duplessy
(b) Other names you have used:
2. Place of confinement:
(a) Name of institution. © KROME NORTH SPC
(b) Address: 18201 S.W. 12TH ST.
MIAMI, FL 33194
(c) Your identification number: . None

 

3. Are you currently being held on orders by:
ahr ederal authorities 4 State authorities ©) Other - explain:

 

4. Are you currently:
OA preirial detainee (waiting for trial on criminal charges) ,
Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:

 

 

(b) Docket number of criminal case:

(c) Date of sentencing:
Being held on an fumigration charge
Other explain):

Page 2 of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 2 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:

How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

O Pretrial detention

ei Immigration detention

ODetainer

OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceedings

Other rexplainy:

6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: KROME NORTH SPC18201 S.W. 12TH ST.MIAMI, FL 33194

 

(b) Docket number, case number, or opinion mmnber: None ;

(c) Decision or action you are challenging (or disciplinary proceedings, specify the penalties imposed):

| am being held wrongfully. | am a citizen of the United States. My father became a citizen before | turned 18.
{ should not be deported.

(d) Date of the decision or action:

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
FAHYes tno
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:
(2) Date of filing: )
(3) Docket number. case number, or opinion nuinber:
(4) Result:
(5) Date of result:

(6) Issues raised:

 

 

.

Page 3 of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 3 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(b) If you answered “No,” explain why you did not appeal: There is nothing to appeal

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
C1Yes OWNo

(a) If “Yes,” provide:
I
(1) Name of the authority, agency, or court: _

 

(2) Date of filing, =

(3) Docket number. case number. or opinion number:
(4) Result)

(5) Date of result:

(6) Issues raised:

 

(b) If you answered “No,” explain why you did not file a second appeal:

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes ONo
(a) If“ Yes,” provide:
(1) Name of the authority, agency. or court:

 

(2) Date of flings
3) Docket number, case number, or opinion number:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

Page 4 of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 4 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 US.C. § 2241

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

10. Motion under 28 U.S.C. § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?

CrYes SNo

If“Yes.” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes ONo
If“Yes.” provide:

(1) Name of court:
(2) Case number:
(3) Date of filing:
(8) Date of result:
(6) Issues raised:

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28US.C. § 2244(b)(3\(A).
seeking permission to file a second or successive Section 2255 motion or a Section 2254 to petition
to challenge this conviction or sentence?**

Yes No
If“Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

Page $ of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 5 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

11,

(c)

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence:

 

Appeals of immigration proceedings

Does this case concern inunigration proceedings?

yes
(a)

(b)
{c)

@)

No
If“ Yes.” provide: :
Date you were taken into inumigration custody: | ] - | 0 ” oe 0 | S
Date of the removal or reinstatement order:
Did you file an appeal with the Board of Immigration Appeals?
Yes @No
If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result
(4) Date of result:
(5) Issues raised:

Did you appeal the decision to the United States Court of Appeals?
1 Yes No

If“Yes,” provide:

(1) Name of court:

(2) Date of filing:

(3) Case number:

Page 6 of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 6 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(4) Result:
(5) Date of result:
(6) Issues raised:

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
Yes No
If “Yes,” provide:
(a) Kind of petition, motion, or application:
(b) Name of the authority, agency, or court:

   

(c) Date of filing: a
(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:

(g) Issues raised:

 

       

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground.

GROUND ONE: | ama citizen of the United States by virtue of my father’s citizenship. | am not subject to
deportation or an immigration action.

Page 7 of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 7 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(a) Supporting facts (Be brief Do not cite cases or iaw.):
My father became a U.S. citizen before my 18th birthday. | am a citizen and properly in the United States.

(b) Did you present Ground One in all appeals that were available to you?
Yes ONo

GROUND TWO:

(a) Supporting facts (Be brief Do not cite cases or law J:

 

(b) Did you present Ground Two in all appeals that were available to you?
Yes ONo

GROUND THREE:

 

(a) Supporting facts @e bries? Do noi cite cases or iaw.}:

 

(b) Did you present Ground Three in all appeals that were available to you?
Yes QNo

Page 8 of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 8 of 9

AO 242 (12/14) Petition for a Writ of Habeas Corpus Under 28 U_S.C. § 2241

 

GROUND FOUR:

(a) Supporting facts @e brief Do not cite cases or iaw.):

 

(b) Did you present Ground Four in all appeals that were available to you?

Yes CINo
14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

Request for Relief

13. State exactly what you want the court to do: | am requesting that | be released from ICE custo

 

situation can be resolved.

   

 

Page 9 of 10
Case 1:20-cv-21438-UU Document 1 Entered on FLSD Docket 04/03/2020 Page 9 of 9

AO 242 (12/11) Petition fer a Writ of Habeas Corpus Under 78 U.S.C. § 2241
Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system:

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the

information in this petition is true and correct. 1 understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

pe: DY-O|- L070

 

" Signature of attorney or other authorized person, if any

Page 10 of 10
